 Please allow me to
congratulate you, Sir, and Côte d’Ivoire on your election to
the presidency of the General Assembly at its forty-ninth
session. Our deliberations under your presidency are
certain to be a success. May I also take this occasion to
thank His Excellency Ambassador Samuel Insanally, the
Permanent Representative of the Republic of Guyana, for
his many contributions as President of the General
Assembly at its forty-eighth session.
The economic and political changes currently under
way have raised the hopes of all of us for a better future.
Democracy has been restored to much of the world, thus
not only showing that it is the most suitable model of
government, but also making possible a greater degree of
international cooperation, strengthening the rule of
international law and giving the United Nations a more
powerful role.
In Eastern Europe, the process of democratic change
is now irreversible. Though much is made of the dangers
of new ethnic conflicts and the rise of new
ultra-nationalistic and totalitarian forces, they become ever
less likely to succeed with each day that passes. Have we
not seen two of the most apparently intractable problems -
the Middle East and South Africa - brought to a peaceful
conclusion? The Middle East was a crucible of conflict;
apartheid in South Africa was a disgrace to the entire
human race. Mr. de Klerk and Mr. Mandela showed both
political wisdom and human tolerance in agreeing on a
transition for the Republic of South Africa. South Africa
will play a major role in future developments in the
African continent.
Those are just some causes for optimism. But
optimism does not mean expecting that all our crises will
simply resolve themselves without any action on our part.
If our collective hopes and desires are to lead anywhere,
then the work must begin here at the United Nations,
where representatives from the entire world are gathered.
The time has come when we can make this world a better
place to live.
Never in the history of the world has the awareness
of the global nature of the basic issues been as strong as
it is today. Never has the desire for cooperation between
nations so clearly superseded the wish for the domination
of one nation by another. And never has man had so
much knowledge and technology at his fingertips as he
has today. All of these factors are predispositions for a
greater role for the United Nations, and we must do
everything to ensure that the mechanisms of the United
Nations work more effectively.
We support the efforts for the reconstruction of the
Security Council. The Security Council ought to enhance
both its effectiveness and its efficiency, as well as its
representational capacity. A measured, realistic expansion
of the composition of the Council would be appropriate.
Furthermore, Slovenia supports the proposal that Germany
and Japan become permanent members of the Council.
An additional task in this regard relates to the need
to enhance the transparency of the work of the Security
11


Council. The system of consultations should be developed
further, so as to provide an adequate opportunity for the
participation of United Nations Member States interested in
various situations dealt with by the Security Council.
The General Assembly could also make a greater
contribution to the development of adequate approaches on
the part of the Security Council, as well as to less costly
and more effective methods of preventive diplomacy, and
at the same time decrease the need for the Security Council
to intervene in armed conflicts.
Furthermore, in recent years the General Assembly has
taken an important step in this direction through the
establishment of the post of High Commissioner for Human
Rights.
Last, but not least, it is important to do as much as
possible to strengthen the United Nations financially, even
though the finance ministers in each and every Member
country find that their contributions to the United Nations
are a significant component of their State budget. Slovenia
is committed to the principle that contributions to the
United Nations must be paid in full and on time. The
regular payment of contributions is an essential part of all
efforts aimed at the financial reform of the United Nations.
The Earth Summit in Rio de Janeiro and the recent
Conference on Population and Development have brought
this Organization into the public consciousness in a new
way; they have shown that we are conscious of some of the
most fundamental problems that face all of us, not just
Governments, but the people. Though some may be
sceptical about the results of these Conferences, my feeling
is that they have contributed significantly towards a global
consensus and have involved a whole new constituency in
our work.
The maintenance of international peace and security is
enshrined in the United Nations Charter as the main
purpose of the Organization. I believe that one of the most
important questions to be dealt with is dealing with the
provision of armed forces acting within the framework of
United Nations operations. The variety and complexity of
United Nations military and related activities have
developed far beyond what was once defined as
"peace-keeping". Careful reflection is needed on future
directions to be taken. Slovenia welcomes the Secretary-
General’s current efforts to develop a system of stand-by
forces and is ready to participate in these efforts.
The maintenance of international peace and security
must be strengthened by effective measures in the field of
disarmament. Slovenia is, like most other States Parties
to the Treaty on the Non-Proliferation of Nuclear
Weapons, convinced of the need for indefinite extension
of that Treaty. Furthermore we are convinced of the need
for enhanced security guarantees, in particular negative
security guarantees. We also support the efforts to
achieve a comprehensive ban on nuclear testing and other
disarmament measures with respect to weapons of mass
destruction. With respect to conventional weapons, we
support the United States initiative for the conclusion of
an agreement to reduce the number and availability of
anti-personnel land-mines. In short, the issues of
disarmament ought to remain high among the priorities of
the United Nations agenda.
The protection of human rights and fundamental
freedoms is another of the highest priorities of the United
Nations. For the Republic of Slovenia, it represents both
a basic domestic task and a strong international
commitment. Slovenia actively participated in the World
Conference on Human Rights, held in Vienna in 1993,
and in the subsequent efforts leading to the appointment
of the United Nations High Commissioner for Human
Rights.
By the same token, we support the efforts for further
development of the United Nations system in the field of
human rights. We are ready to contribute to the work of
the Working Group of the Third Committee in its search
for the appropriate methods of protection of human rights.
Here again we believe that prevention is better than cure,
and that appropriate international action is necessary in
order to prevent situations characterized by violations of
human rights.
The United Nations is confronted with a variety of
situations involving the use of force. The armed conflicts
in the Balkans are among the most difficult situations.
Slovenia is the only successor State of the
now-disintegrated former Yugoslavia which is not directly
threatened by the ongoing conflict in that region. None
the less, Slovenia remains vitally interested in the stability
of the Balkans. The horrors of war against ordinary
citizens, mass violations of human rights and breaches of
the United Nations Charter first in the Republic of Croatia
and now in the Republic of Bosnia and Herzegovina
cause serious concern to the entire international
community.
I will not be telling Members anything new when I
say that the international community was not prepared for
12


the eruption of the crisis that occurred within the territory
of the former Yugoslavia. Unfortunately, the conflict that
was subsequently to occur within Bosnia and Herzegovina
has seriously damaged the image and credibility of the
United Nations. It is true that without the involvement of
the United Nations Protection Force (UNPROFOR) and the
Office of the United Nations High Commissioner for
Refugees (UNHCR), working in conjunction with many
humanitarian organizations, the tragedy in Bosnia would
have been even worse. But humanitarian assistance alone
cannot be considered as a substitute for effective policy.
Such achievements as the Washington Agreement,
concluded between the Bosnian Muslims and Croats, do at
least raise some hope that appropriate international
assistance can meaningfully influence the political aspects
of the conflict. Nevertheless, the continuation of the
militant behaviour by the Bosnian Serbs maintains the need
for the option of lifting of the arms embargo against the
legitimate Government of the Republic of Bosnia and
Herzegovina to remain on the agenda. This war, with all
its consequences, is threatening to continue into a third
winter, and I am afraid that this certainly most risky and
negative of options will be the only one left if the
international community does not prove able to bring about
an end to hostilities and open the way towards a viable
peace with the necessary elements of justice.
I would like to end this sad chapter of my address
with a warning. We should by no means forget that the
terrifying pattern of "ethnic cleansing" has been patented in
the conflicts that have occurred across the territories of
several successor States of the former Yugoslavia.
Regardless of the final outcome of these conflicts in the
Balkans, we must seriously consider all the means and
methods at our disposal that may prevent a repetition of
this pattern of events occurring in other parts of the world.
I speak for a country which has the good fortune not
to be a problem, but a country which seeks solutions. In
the less than two years in which our independence was
internationally recognized, we have, under difficult
circumstances, achieved positive economic growth. We
have managed to maintain a high level of social security
and stability. The transformation and reform of our
economy has gone hand-in-hand with the rapid growth of
our democratic institutions. We are paying special attention
to the protection of human rights and of our ethnic
minorities. Slovenia is a member of the Council of Europe;
we have signed the Partnership for Peace and the Pact of
Stability; Slovenia is a factor of stability in Europe and
strives to be an active part of Europe’s integration.
I do not wish to imply that there are no obstacles to
the progress of that integration. Europe may have high
levels of prosperity and deeply rooted democracies and it
may be one of the most stable regions in the world, but
the ghosts of the past and leanings towards near-forgotten
forms of nationalistic chauvinism are still with us. These
are in direct contradiction to the very idea of a
cooperative and multicultural Europe; they endanger the
processes of integration. Unexplained and unjustifiable
impediments have already been raised against Slovenia’s
association with the European Union.
In closing, allow me to express Slovenia’s great
satisfaction that our proposal that the moral and ethical
aspects of social developments be considered at the World
Summit for Social Development in Copenhagen next year
has been widely accepted. We are particularly glad that
Slovenia will have the honour to host the United Nations
seminar on the ethical and spiritual dimensions of social
progress and development, an event to which we attach
great importance. If one thing is certain, it is that
economic, scientific and technological views on
development do not exist in a vacuum. The United
Nations Charter calls for the fostering of the prosperity,
harmony and freedom of people both as individuals and
as cultural entities. This ultimate objective should be
borne in mind in all the United Nations endeavours.
It is my hope that under your leadership, the
Assembly will take positive steps in that direction.
